Citation Nr: 1724890	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  05-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to death pension benefits.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a skin disorder, to include as due to exposure to herbicide agents, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1972.  He died on December [REDACTED], 2004.  The appellant in the current appeal is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal of May 2005 determinations made by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2008, the appellant testified at a Board hearing before a Veterans Law Judge (VLJ) sitting at the RO.  A copy of the transcript of that hearing is of record.

In March 2016, the Board remanded the matter to afford the appellant a new opportunity for a Board hearing because the VLJ that conducted the February 2008, hearing retired.  The appellant had elected to have a new hearing, following notice of that VLJs retirement.  

In June 2016, the appellant was afforded another Board hearing.  A transcript of the hearing testimony is of record.

The issue of entitlement to death pension benefits for the annualization periods beginning January 1, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At no time have annual reasonable family maintenance amounts exceeded the sum of countable income and VA pension entitlement.

2.  The appellant's dependents' income is reasonably available, and can be readily applied to meet the surviving spouses expenses necessary for reasonable family maintenance.  

3.  For the initial annualization period from December [REDACTED], 2004, through December [REDACTED], 2005, the appellant's countable income fails to meet the applicable maximum annual pension rate by $9,970.36.

4.  For the annualization periods from January 1, 2006, through December [REDACTED], 2010, the appellant's countable income exceeded the applicable maximum annual pension rates.  

5.  In April 1994, the AOJ denied service connection for a skin condition, to include as due to exposure to herbicide agents, and the Veteran did not appeal that determination.

6.  No new evidence associated with the claims file since the April 1994 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection of a skin disability, to include as due to exposure to herbicide agents, or raises a reasonable possibility of substantiating that claim.





CONCLUSIONS OF LAW

1.  The appellant's annual countable income does not exceed the annual statutory maximums for the receipt of non-service-connected death pension benefits, and such benefits are granted from December [REDACTED], 2004, through December [REDACTED], 2005, in the amount of $9,970.36.  38 U.S.C.A. §§ 1503, 1521, 1541, 1542, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.159, 3.271, 3.272, 3.273 (2016).

2.  The appellant's annual countable income exceeds the annual statutory maximums for the receipt of non-service-connected death pension benefits, and such benefits are denied from January 1, 2006, through December [REDACTED], 2010.  38 U.S.C.A. §§ 1503, 1521, 1541, 1542, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.159, 3.271, 3.272, 3.273 (2016).

3.  The AOJ's April 1994 denial of service connection for a skin condition, to include as due to exposure to herbicide agents, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  The evidence associated with the claims file since the AOJ's prior and final April 1994 rating decision is not new and material; accordingly, the criteria for reopening a claim of entitlement to service a skin condition, to include as due to exposure to herbicide agents, for accrued benefits purposes, are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the pre-adjudication notice by letters dated in October 2004 and February 2005.  Corrective and supplemental notice letters were sent in December 2008, May 2009, September 2012 and December 2014.  The claims were subsequently readjudicated.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has obtained the Veteran's service treatment and personnel records, VA medical records, and private medical records.  A VA medical opinion is not necessary to decide the claim pertaining to accrued benefits because the claim must be decided based on evidence in the claims file or constructively of record at the time of the Veteran's death.  38 U.S.C.A. § 5121(a).  (West 2014); 38 C.F.R. § 3.1000(d) (2016).  With respect to the claim for nonservice-connected death pension, resolution of this claim only requires information pertaining to the appellant's income and expenses, evidence of which is of record for the annualization periods decided in the present appeal.  Accordingly, VA need not seek any other evidence. See 38 C.F.R. § 3.159(c).  

All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The appellant has raised no issues regarding the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the Board hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions, and in particular the extent of her income and expenses and her assertions regarding the skin.  The appellant has demonstrated through her testimony that she is knowledgeable of the evidence and information required to substantiate the claims.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


Death Pension

Basic entitlement to VA nonservice-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.3(b)(4) (2016).

The Veteran was awarded the Purple Heart for his combat service in Vietnam.  His service records document honorable qualifying service.

The purpose of VA pension benefits is to provide a subsistence income for the surviving spouses of veterans of a period of war who were totally disabled.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the appellant supports.  Recipients of pension income are required to report any changes in income and net worth, and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1541, 1542 (West 2014).

The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2016).

The maximum annual rate of pension (MAPR) is established by statute every year and is reduced by the surviving spouse's countable annual income.  "Annual income" includes the surviving spouse's own annual income, and, with certain exceptions, the annual income of each child of the veteran in the custody of the surviving spouse.  38 C.F.R. § 3.23(d)(5) (2016).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included during the 12-month annualization period in which received, except for the exclusions set forth in 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a surviving spouse for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual pension rate (MAPR) for the surviving spouse as in effect during the 12-month annualization period in which medical expenses were paid, regardless of when the indebtedness occurred.  38 U.S.C.A. §§ 501, 1503(a)(8) (West 2014); 38 C.F.R. § 3.272(g) (2016).

Expenses of last illnesses, burials and just debts, incurred by a surviving spouse, which are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  Otherwise, such expenses are deductible for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).

The MAPR is published in the Compensation and Pension Service's manual, M21-1, and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21(2016).  

Effective December 1, 2004, the MAPR for a survivor with 2 dependents, was $10,655.00.  Effective December 1, 2005, the applicable MAPR was $11,093.00.  Effective December 1, 2006 , the applicable MAPR was $11,460.00.  Effective December 1, 2007 , the applicable MAPR was $11,724.00.  Effective December 1, 2008, the MAPR was $12,405.00.  The applicable MAPR did not change effective December 1, 2009, or December 1, 2010, and remained $12,405.00.  See Improved Death Pension Rate Table: http://www.benefits.va.gov/pension/
current_rates_survivor_pen.asp.   No other MAPRs are at issue in this decision.  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA has obtained income information for the appellant and her children, J. and L.  J. was born in 1996, and L. was born in 1994.  At the time of this decision L. has attained the age of 23.  At the Board hearing, the appellant testified that the children lived with her, and that they were attending college.  

Notably, a "child" for purposes of additional compensation for a dependent is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child, and who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support, or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57(a)(1) (2016).

Here, L., as of today, does not appear to be a dependent child for VA purposes, having attained the age of 23.  However, the Board is not today reaching entitlement to death pension for the period from January 1, 2011, and L. qualifies as a dependent child for purposes of this decision.  

The appellant asserts that any Social Security Administration (SSA) income for her 2 dependent children should be excluded as income.  SSA benefits are countable income.  38 C.F.R. § 3.271(a).  Moreover, a surviving spouse's annual income includes the annual income of each child of the veteran (other than a child for whom increased pension is not payable under 38 U.S.C. § 1543(a)(2) based on the corpus of the child's estate) in the custody of the surviving spouse to the extent that such child's income is reasonably available to or for the surviving spouse, unless in the judgment of VA to do so would work a hardship on the surviving spouse.  38 C.F.R. § 3.23(d)(5).  There is a rebuttable presumption that all of such a child's income is available to or for the surviving spouse.  Id.  

A child's income shall be considered "reasonably available" when it can be readily applied to meet the veteran's or surviving spouse's expenses necessary for reasonable family maintenance.  "Hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable income plus VA pension entitlement.  38 C.F.R. § § 3.23(d)(6).  Expenses necessary for reasonable family maintenance include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life.  Id.

At the outset of this decision, the Board will address the initial annualization period, running from December [REDACTED], 2004, through December [REDACTED], 2005.  At this time, the appellant was not in receipt of any SSA income.  She did not receive SSA disability benefits prior to December 1, 2006.  Her 2 children received $14,298.00 in SSA benefits from December 1, 2004, through November 30, 2005.  From December 1, 2005, her 2 children received $15,528.00 in SSA benefits, or $1,294.00 per month.  This is the only apparent source of income until the appellant was awarded SSA benefits on December 1, 2006 in the amount of $919.00 per month.  

The appellant has listed numerous expenses, including expenses related to providing food, shelter, clothing and transportation for herself and her family.  No medical expenses are claimed, or documented anywhere in the record.  In January 2005, she paid $14,907.36 for the Veteran's burial.  See Funeral Arrangement Agreement.  

The appellant has offered an itemization of her expenses.  See May 2009 Statement in Support of Claim.  They are as follows, and average $2,634.16 per month, or $31,609.92 annually.

$950.00	Mortgage
$600.00 	Car Payment
$300.00	Electricity
$70.00		Water/Sewer
$60.00		Telephone
$300.00	Food
$100.00	Personal Hygiene
$200.00	Gas
$150.00	School Supplies (yearly)
$500.00	School Uniforms (yearly)

As noted above, hardship exists when annual expenses necessary for "reasonable family maintenance," including expenses for basic necessities, and other expenses necessary to support a "reasonable quality of life" exceed the sum of countable income plus VA pension entitlement.  Here, countable income for the initial period totals $15,592.00, comprising the total of the SSA payments for the appellant's two dependent children awarded from December [REDACTED], 2004, through December [REDACTED], 2005, which includes 13 months of payments.  For this period, the applicable MAPR, i.e. VA pension entitlement, was $10,655.00.  The total sum of the appellant's claimed expenses for reasonable family maintenance for the initial annualization period is $34,244.08.  

Here, however, the Board does not find that the appellant's claimed reasonable family maintenance expenses are sufficiently supported by evidence.  Moreover, the $600.00 monthly car payment is excessive, and unreasonable.  Assuming the appellant financed the car for a standard 5 years, her payments would total $36,000.00, suggesting the purchase of an automobile valued around that number.  It should be emphasized that the appellant is entitled to manage her finances as she sees fit; however, for the initial annualization period, as far as the Board can tell, the appellant ran a significant deficit, approximating $15,000.00 per year, not including the January 2005 funeral expenses.  She has accounted for no debt related to this deficit, and offered no proof of any debt.  It appears to the Board that the appellant has not offered a clear financial picture.  

However, despite the unclear picture, the Board will consider the expenses listed by the appellant, exclusive of the $600.00 per month car payment.  These expenses certainly seem reasonable, and are related to basic necessities.  When the monthly car payment is deducted from these expenses, the appellant's claimed reasonable family maintenance amounts to $2,034.16 per month, or $24,409.92 annually.  38 C.F.R. § § 3.23(d)(6).  

Hardship is not established for the initial period.  The annual expenses of $24,409.92 do not exceed the sum of countable income of and VA Pension entitlement, or $26,247.00.  As noted above, countable income for the initial period is $15,592.00 and the amount of VA pension entitlement is $10,655.00, i.e. the MAPR effective December 1, 2004.  Accordingly, the Board cannot find hardship and the appellant's dependent children's income from SSA is not excluded.  38 C.F.R. § 3.23(d)(6).

The Board also does not find that hardship is established for any period after the end of the initial period through December [REDACTED], 2010.  As noted above, the Board is applying the amount of $24,409.92 for claimed annual reasonable family maintenance throughout all annualization periods, and this computation results from the only information that the appellant has provided.  In each successive year, the SSA benefits of the appellant's children increased.  The appellant was also awarded SSA benefits in 2006, paid beginning in December 2006.  The applicable MAPR also rose, as well, through December 1, 2008.  Thus, at no point could the amount of annual expenses for reasonable family maintenance possibly exceed the sum of countable income of and VA Pension entitlement.  Thus, hardship is not established after the initial period through December [REDACTED], 2010.  The appellant's dependents' income from SSA is not excluded.  38 C.F.R. § 3.23(d)(6).

However, during the initial period, in January 2005 the appellant paid $14,907.36 in funeral expenses.  This expense is deducted from the annual income for the 12 month period in which paid, or for any annualization period that began during the calendar year of death.  Here, the initial annualization period begins December [REDACTED], 2004, or the last day of the calendar year of death.  Thus, the timing of the deduction is of no consequence.  

Given the funeral expense deduction in 2005, the appellant is entitled to a VA death pension from December [REDACTED], 2004, through December [REDACTED], 2005, the initial annualization period.  Income during this period totalled $15,592.00.  When funeral expenses are deducted from the appellant's income, countable income of $684.64 results.  Thus, entitlement to death pension in the amount of $9,970.36 ($10,655.00 - $684.64) is awarded for the initial annualization period.  

For the annualization period beginning January 1, 2006, countable income totalled $16,491.00.  For the annualization period beginning January 1, 2007, countable income increased substantially due to the award of SSA disability benefits to the appellant, and totalled $27,135.00.  After that, the appellant's SSA disability benefits, inclusive of benefits for her dependent children, increased in 2008, but not 2009 and 2010.  However, the MAPR also did not change.  Because funeral expenses have been considered in the initial period, they cannot be applied here.  Also, the appellant has not claimed any deductions, such as medical expenses.  Hardship, as noted above, is not found per 38 C.F.R. § 3.23(d)(6).  Thus, countable income has far exceeded the applicable MAPR from January 1, 2006, and death pension must be denied.  

Herein below, the Board is remanding the matter for the AOJ to obtain SSA income information for the appellant and her dependent children from December 1, 2011.  VA has not obtained any income information from SSA since then.  Because income for December 2011 is not of record, the Board cannot properly consider the annualization periods beginning January 2011.  Thus, the Board will not consider any annualization period after December [REDACTED], 2010.  


New and Material Evidence, Skin 

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121 ; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a Veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent. (2) Upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children. (3) Upon the death of a child, to the surviving children of the Veteran entitled to death pension, compensation, or dependency and indemnity compensation. (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the Veteran.  See 38 C.F.R. § 3.1000(a).

At the time of the Veteran's death, he had a claim pending to reopen a previously denied claim of service connection for a skin disorder, to include as due to exposure to herbicide agents.  This was received by the RO in September 2004, shortly before his death in December 2004.  No decision on this claim had been made by the RO prior to his death.  For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a s claim, is pending, a living person who is eligible to receive accrued benefits under 38 U.S.C.A. 5121a may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  In this case, the appellant filed a claim for DIC and accrued benefits on in January 2005, clearly within one year of the Veteran's death.

As noted above, only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. at 360-361 (1993).

In an April 1994 rating decision, the RO denied entitlement to service connection for residuals of Agent Orange, i.e. herbicide agent exposure, including disability of the skin.  The RO concluded that the evidence did not establish a link between any claimed disability, and that more specifically the Veteran did not have a presumptive skin condition.  See 38 C.F.R. § 3.309(e).  The Veteran did not appeal that determination and it became final.  The Veteran was notified of that decision and of his appellate rights, but did not appeal that decision.  That decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the April 1994 rating decision, the evidence of record included the Veteran's service treatment records, VA Medical Center (VAMC) Dallas, Texas records dated from  October 1988 through July 1989, VAM hospital reports from April and May 1989, and a VA dermatology examination dated in October 1989.  Mild acneform eruption of the face and upper back was assessed, with the examiner noting the likely ingestion of herbicides.  The examination report noted no history of this symptomatology prior to the Veteran's Vietnam service, and a provided history of skin symptoms since service.  VAMC records also documented a history of seborrheic dermatitis of the scalp.  See e.g. October 1988 VA clinical record.
At her February 2008 Board hearing, the appellant testified as to recalling the Veteran having a skin condition of the face, neck and chest.  She related that he had told her that he had skin problems since his Vietnam service.  She asserted that that the skin condition was due to exposure to Agent Orange.  She reiterated her contentions at her Board hearing in June 2016.  VA records obtained following the April 1994 rating do not reflect treatment for a skin disorder, although the appellant has offered a history of one.

Since the April 1994 rating decision, new and material evidence has not been received.  

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  The evidence is cumulative or redundant in that it merely restates prior contentions or evidence.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran had a skin disorder attributable to service, including presumptively under 38 C.F.R. § 3.309(e) (emphasis added).  

At the time of the prior and final denial, VA considered an October 1989 VA examination report, which specifically documented the Veteran's provided history of skin symptoms in and since service, but not prior thereto.  The report assesses mild acneform eruption, and notes the likely ingestion of herbicide agents.  However, the claim was denied and the April 1994 rating became final.  

The Board notes that the appellant is competent to provide testimony or statements relating to symptoms or facts of events that she observed and are within the realm of her personal knowledge, however she is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, to the extent the claim turns on a medical determination, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the  appellant's assertions relating any skin condition to service, including as due to exposure to herbicide agents, do not raise a reasonable possibility of substantiating the claim.

The Board also notes the appellant's recollection of the Veteran having talked to her about having skin symptoms in and since service.  It is conceded that the Veteran was exposed to herbicide agents.  Her lay statements regarding the history provided to her by the Veteran are new inasmuch as they were not of record at the time of the prior denial.  They could be seen as material to the extent that they add to the veracity of the Veteran's statements.  However, credibility, either of the Veteran or the appellant is not at issue here, and the history of skin symptoms in and since service was considered by the RO in the April 1994 denial, and this fact was established at the time of the prior denial.  Thus, the appellant's statements do not raise a reasonable possibility of substantiating the claim.

The Board acknowledges that the appellant recalls the Veteran's assertions regarding a skin rash incurred in service, and that she feels that the Veteran had a skin disability attributable to service, including due to exposure to herbicide agents, i.e. Agent Orange.  However, as outlined above, new and material evidence that raises a reasonable possibility of substantiating the claim has not been received.  Accordingly, the claim is not reopened for accrued benefits purposes.  Annoni, supra. 

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to non-service-connected death pension benefits, from December [REDACTED], 2004, through December [REDACTED], 2005, in the amount of $9,970.36 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to non-service-connected death benefits from January 1, 2006, through December [REDACTED], 2010, is denied.

New and material evidence to reopen the claim for service connection for a skin disability, to include as due to exposure to herbicide agents, for accrued benefits purposes, has not been received, and the appeal is denied.


REMAND

The Board is remanding the matter for the AOJ to obtain SSA income information for the appellant and her dependent children from December 1, 2011.  VA has not obtained any income information from SSA since then.  Because income for December 2011 is not of record, the Board cannot properly consider the annualization periods beginning January 2011.  VA must make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, these records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that it provide all available information pertaining to the appellant's and her dependents' earned income and SSA benefits from December 1, 2011.

2.  Then readjudicate the matters in light of any additional evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, send her and her representative a Supplemental Statement of the Case, and provide an opportunity to respond to it before returning the file to the Board for further appellate consideration of the matters.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


